H. T. Kellogg, J.
(dissenting). The Interstate Commerce Commission, by Conference Ruling 214 (c), provided as follows: “ In the absence of specific through routing by shipper, which carrier is willing to observe, it is the duty of the agent of the carrier to route shipment via the cheapest reasonable route known to him.” In this case there Were three routes over which the agent might have shipped. Over two of these routes the freight rate was one dollar and eighty cents per ton; over one of the routes the rate was one dollar and thirty cents per ton. It is claimed that because the shipper inserted in the bill of lading the words “ freight $1.80 ton ” it indicated its preference for one of the two routes as to which the higher rate prevailed. It does not seem to me that this was “ specific * * * routing.” To “ specify ” is “ to mention or name, as a particular thing; to designate in words só as to distinguish from other things.” (Webster’s Internat. Diet.) Certainly the shipper did not “ mention ” or “ name ” the “ particular ” route over which it desired shipment. It may have used Words from which it might be inferred that it preferred one of the two routes having a one dollar and eighty-cent rate. However, since the language employed was so indefinite that the meaning could be determined only by drawing an inference, it would seem clear that it had not been “ specific ” in its use of words. Moreover, even if the inference suggested were permissible the shipper expressed no election as between the two routes inferentially designated. Of the two one dollar and eighty-cent routes he did not “ designate in words ” one route “so as to distinguish ” it from the other. The shipper, therefore, neither had in mind a “ specific ” routing nor used words of a definite character to specify the route determined upon. The agent, therefore, should have shipped over the one dollar and thirty-cent route. Consequently there should be no recovery of the moneys returned.
Judgment directed in favor of the plaintiff for the sum of $1,625.08, with interest from July 6, 1920, without costs.